         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 1 of 8




 1 LEAH S. STRICKLAND [SBN 265724]
   SOLOMON WARD SEIDENWURM & SMITH, LLP
 2 401 B Street, Suite 1200
   San Diego, California 92101
 3 (t) 619.231.0303
   (f) 619.231.4755
 4
   Attorneys for Defendant TRUEACCORD
 5 CORP.
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10 CHARLYN GREENE, on behalf of                   Case No. 3:19-cv-6651
   herself and those similarly situated,
11                                                DEFENDANT TRUEACCORD
                Plaintiff,                        CORP.’S ANSWER TO
12                                                COMPLAINT
          v.
13                                                Judge: Hon. Edward M. Chen
   TRUEACCORD CORP.,
14                                                Complaint Filed: 10/16/19
                Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     P:01330701.1:99999.999                 -1-                        Case No. 3:19-cv-6651
         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 2 of 8




 1                                          INTRODUCTION
 2             1.        Paragraph 1 of the Complaint consists of conclusions of law, which
 3 require no response. To the extent this paragraph contains factual allegations,
 4 Defendant denies them.
 5             2.        Paragraph 2 of the Complaint consists of conclusions of law, which
 6 require no response. To the extent this paragraph contains factual allegations,
 7 Defendant denies them.
 8                                   JURISDICTION AND VENUE
 9             3.        Defendant admits the allegations contained in paragraph 3.
10             4.        Defendant admits the allegations contained in paragraph 4.
11                                              PARTIES
12             5.        Defendant lacks knowledge or information sufficient to form a belief as
13 to the allegations in paragraph 5, and on that basis denies them.
14             6.        Defendant admits it maintains an office in San Francisco, and denies
15 the remaining allegations contained in paragraph 6.
16             7.        Defendant admits the allegations contained in paragraph 7.
17             8.        Defendant lacks knowledge or information sufficient to form a belief as
18 to the allegations in paragraph 8, and on that basis denies them.
19                                    FACTUAL ALLEGATIONS
20             9.        Defendant admits Plaintiff owes an amount due which Defendant was
21 seeking to collect, but lacks knowledge or information sufficient to form a belief as
22 to whether any amount Plaintiff owes is a statutory debt, and on that basis denies
23 any such allegation.
24             10.       Defendant admits it sent Plaint an email on or about March 21, 2019,
25 which email speaks for itself. Defendant lacks knowledge or information sufficient
26 to form a belief as to whether any amount Plaintiff owes is a statutory debt, and on
27 that basis denies any such allegation.
28

     P:01330701.1:99999.999                         -2-                        Case No. 3:19-cv-6651
                                           ANSWER TO COMPLAINT
         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 3 of 8




 1             11.       Defendant admits the allegations contained in paragraph 11.
 2             12.       The email speaks for itself.
 3             13.       The email speaks for itself.
 4             14.       The email speaks for itself. To the extent the allegations in this
 5 paragraph are inconsistent with the email, Defendant denies them.
 6             15.       Paragraph 15 consists of conclusions of law, which require no
 7 response. To the extent this paragraph contains factual allegations, Defendant denies
 8 them.
 9             16.       Defendant denies the allegations contained in paragraph 16.
10             17.       Paragraph 17 consists of conclusions of law, which require no
11 response. To the extent this paragraph contains factual allegations, Defendant denies
12 them.
13             18.       This paragraph consists of conclusions of law, which require no
14 response. To the extent this paragraph contains factual allegations, Defendant lacks
15 knowledge or information sufficient to form a belief as to truth or falsity of the
16 allegations in this paragraph, and on that basis denies them.
17             19.       Paragraph 19 consists of conclusions of law, which require no
18 response. To the extent this paragraph contains factual allegations, Defendant lacks
19 knowledge or information sufficient to form a belief as to truth or falsity of the
20 allegations in this paragraph, and on that basis denies them.
21             20.       Paragraph 20 consists of conclusions of law, which require no
22 response. To the extent this paragraph contains factual allegations, Defendant denies
23 them.
24             21.       Defendant denies the allegations contained in paragraph 21.
25             22.       Answering paragraph 22, Defendant admits in part and denies in part.
26 Defendant admits that the email permits the recipient to click on a link, and denies
27 the remaining allegations contained in this paragraph.
28

     P:01330701.1:99999.999                             -3-                        Case No. 3:19-cv-6651
                                            ANSWER TO COMPLAINT
         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 4 of 8




 1             23.       Defendant denies the allegations contained in paragraph 23.
 2             24.       Defendant denies the allegations contained in paragraph 24.
 3             25.       Defendant admits the allegations contained in paragraph 25.
 4             26.       Defendant denies the allegations contained in paragraph 26.
 5                                COUNT I-CLASS ACTION CLAIM
 6                      (Defendant Violated the FDCPA, 47 USC § 1692 et seq.)
 7             27.       Defendant incorporates by reference its answers to all other paragraphs
 8 of this Complaint as though fully stated herein.
 9             28.       This paragraph consists of conclusions of law, which require no
10 response. To the extent this paragraph contains factual allegations, Defendant denies
11 them.
12             29.       This paragraph consists of conclusions of law, which require no
13 response. To the extent this paragraph contains factual allegations, Defendant denies
14 them.
15             30.       This paragraph consists of conclusions of law, which require no
16 response. To the extent this paragraph contains factual allegations, Defendant denies
17 them.
18             31.       Defendant lacks knowledge or information sufficient to form a belief as
19 to the allegations in paragraph 31, and on that basis denies them.
20             32.       Defendant lacks knowledge or information sufficient to form a belief as
21 to the allegations in paragraph 32, and on that basis denies them.
22             33.       Defendant denies the allegations contained in paragraph 33.
23             34.       This paragraph consists of conclusions of law, which require no
24 response. To the extent this paragraph contains factual allegations, Defendant denies
25 them.
26             35.       Defendant denies the allegations contained in paragraph 35.
27             36.       Defendant denies the allegations contained in paragraph 36.
28             37.       Defendant denies the allegations contained in paragraph 37.

     P:01330701.1:99999.999                          -4-                        Case No. 3:19-cv-6651
                                           ANSWER TO COMPLAINT
         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 5 of 8




 1                                COUNT II- CLASS ACTION CLAIM
 2                        (Defendant Violated CAL. CIV. CODE § 1788 et seq.)
 3             38.       Defendant incorporates by reference its answers to all other paragraphs
 4 of this Complaint as though fully stated herein.
 5             39.       Paragraph 39 consists of conclusions of law, which require no
 6 response. To the extent this paragraph contains factual allegations, Defendant denies
 7 them.
 8             40.       Paragraph 40 consists of conclusions of law, which require no
 9 response. To the extent this paragraph contains factual allegations, Defendant denies
10 them.
11             41.       Paragraph 41 consists of conclusions of law, which require no
12 response. To the extent this paragraph contains factual allegations, Defendant denies
13 them.
14             42.       Defendant lacks knowledge or information sufficient to form a belief as
15 to the allegations in paragraph 42, and on that basis denies them.
16             43.       Defendant lacks knowledge or information sufficient to form a belief as
17 to the allegations in paragraph 43, and on that basis denies them.
18             44.       Defendant lacks knowledge or information sufficient to form a belief as
19 to the allegations in paragraph 44, and on that basis denies them.
20             45.       Paragraph 45 consists of conclusions of law, which require no
21 response. To the extent this paragraph contains factual allegations, Defendant denies
22 them.
23             46.       [sic]
24             47.       Defendant denies the allegations contained in paragraph 47.
25             48.       Defendant denies the allegations contained in paragraph 48.
26             49.       Defendant denies the allegations contained in paragraph 49.
27                                        PRAYER OF RELIEF
28             50.       Defendant denies the allegations contained in paragraph 50.

     P:01330701.1:99999.999                          -5-                        Case No. 3:19-cv-6651
                                           ANSWER TO COMPLAINT
         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 6 of 8




 1             51.       Defendant denies the allegations contained in paragraph 51.
 2             52.       Defendant denies the allegations contained in paragraph 52.
 3             53.       Defendant denies the allegations contained in paragraph 53.
 4             54.       Defendant denies the allegations contained in paragraph 54.
 5             55.       Defendant denies the allegations contained in paragraph 55.
 6             56.       Defendant denies the allegations contained in paragraph 56.
 7                                     AFFIRMATIVE DEFENSES
 8             As and for separate affirmative defenses to the Complaint, and without
 9 assuming or shifting any burden of proof required for Plaintiff to establish her
10 claims, Defendant alleges on information and belief as follows:
11                                 FIRST AFFIRMATIVE DEFENSE
12                                 (Arbitration Required by Contract)
13             1.        Defendant alleges on information and belief that there exists a written
14 contract between Plaintiff and the original creditor and/or its assignees, which
15 contains an agreement to arbitrate disputes that applies to the claims Plaintiff asserts
16 in these proceedings. As such, Plaintiff is required to arbitrate all or part of her
17 alleged claims under the terms of the contract. Therefore, this Court lacks
18 jurisdiction to hear such claims against Defendants.
19                                SECOND AFFIRMATIVE DEFENSE
20                                       (Failure to State a Claim)
21             2.        The allegations of the Complaint fail to state a claim against Defendant
22 upon which relief can be granted.
23                                 THIRD AFFIRMATIVE DEFENSE
24                                        (No Article III Standing)
25             3.        Plaintiff’s claims are barred because she lacks Article III standing, as
26 she has not suffered an actual, particularized, concrete injury. As a result of
27 Plaintiff’s lack of standing, the Court lacks Article III jurisdiction.
28

     P:01330701.1:99999.999                           -6-                         Case No. 3:19-cv-6651
                                            ANSWER TO COMPLAINT
         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 7 of 8




 1                                FOURTH AFFIRMATIVE DEFENSE
 2                                (Statutory Damages Unconstitutional)
 3             4.        An award of statutory damages in the absence of actual damages would
 4 exceed the limits of Constitutional due process.
 5                                 FIFTH AFFIRMATIVE DEFENSE
 6                                           (Bona Fide Error)
 7             5.        To the extent that any violation of law occurred, which Defendant
 8 expressly denies, said violation was not intentional and resulted from a bona fide
 9 error notwithstanding the maintenance by Defendant of procedures reasonably
10 adapted to avoid any such error.
11                                 SIXTH AFFIRMATIVE DEFENSE
12                                      (Statute(s) Unconstitutional)
13             6.        The statute or statutes are unconstitutional both on their face and as
14 applied because they unconstitutionally restrict a creditor’s or debt collector’s
15 speech, and because they place a greater restriction on a debt collector’s speech than
16 on a debtor’s speech, in violation of the First and Fourteenth Amendments of the
17 United States Constitution.
18                               SEVENTH AFFIRMATIVE DEFENSE
19                                                 (Set-Off)
20             7.        Defendant is entitled to a set-off and credit against Plaintiff’s claims
21 and the claims of the putative class members.
22                                EIGHTH AFFIRMATIVE DEFENSE
23                                        (Statute of Limitations)
24             8.        The claims of the putative class members are barred or otherwise
25 limited, in whole or in part, by the statute of limitations set forth in 15 U.S.C. §
26 1692k(d) and Cal. Civ. Code § 1788.30(f).
27
28

     P:01330701.1:99999.999                           -7-                          Case No. 3:19-cv-6651
                                            ANSWER TO COMPLAINT
         Case 3:19-cv-06651-EMC Document 11 Filed 11/27/19 Page 8 of 8




1              WHEREFORE, Defendant TRUEACCORD CORP. requests judgment as
2 follows:
3              1.        That Plaintiff takes nothing by the Complaint, which should be
4 dismissed with prejudice;
5              2.        That Defendant recovers from Plaintiff its costs according to proof;
6              3.        That Defendant recovers its attorneys’ fees according to proof; and
7              4.        That the Court orders such other further reasonable relief as the Court
8 may deem just and proper.
9
10 DATED: November 27, 2019                     SOLOMON WARD SEIDENWURM &
                                                SMITH, LLP
11
12
13                                              By:         s/Leah S. Stricklandl
14                                                    LEAH S. STRICKLAND
15                                                    Attorneys for Defendant TRUEACCORD
                                                      CORP.
16
17
18
19
20
21
22
23
24
25
26
27
28

     P:01330701.1:99999.999                           -8-                        Case No. 3:19-cv-6651
                                            ANSWER TO COMPLAINT
